Citation Nr: 0813389	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  03-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1964 to 
September 1965.

This matter was previously denied by the Board of Veterans' 
Appeals (Board) in May 2005.  In August 2006, the veteran 
appealed the Board's May 2005 denial to the United States 
Court of Appeal for Veterans Claims (Court).  By order dated 
in August 15, 2006, the Court remanded for compliance with 
the instructions in the August 2006 joint motion.  This 
matter was before the Board again in November 2006.  In 
compliance with the August 15, 2006 order, the Board remanded 
the case for further development in November 2006.  

The veteran testified at a hearing at the RO in March 2004 
and at a Board videoconference hearing in December 2007.  At 
the Board hearing, the record was held open for an additional 
60 days to allow the veteran to further submit evidence.  
Additional evidence and waiver of preliminary RO review were 
both received in February 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated in January 2008, Bruce Gottlieb L.C.S.W. 
referred to medication given the veteran during service and 
opined that the symptoms which were treated were at least as 
likely as not the first symptoms of psychiatric disability.  
Although not entirely clear, it appear that the opinion was 
intended to contemplate both PTSD and bipolar disorder as 
having been manifested during service.

Although the veteran was afforded a VA examination in March 
2003, the opinion of Mr. Gottlieb was not associated with the 
veteran's claims file.  Also not of record at the time of the 
March 2003 VA examination was the veteran's complete Social 
Security files. The Board believes that another VA 
examination and opinion would be appropriate to fully comply 
with 38 C.F.R. § 3.159(c)(4).   
    
Additionally, when asked in a March 2004 hearing before a 
decision review officer (DRO) if he ever talked to any doctor 
other than the ones at VA examinations about whether his 
bipolar disorder started while in service, the veteran 
responded that he went to the emergency room at Scott & 
White, which the Board notes is located in Temple, Texas.  
  
Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to contact 
the veteran and obtain appropriate 
consent to the release of medical 
records from Scott & White located in 
Temple, Texas.  The RO should then take 
appropriate action to request copies of 
all medical records from the above 
medical facility.

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the nature and etiology of any 
PTSD and bipolar disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  

        a)  If bipolar disorder is 
diagnosed, the examiner should also offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that bipolar disorder was 
manifested during service.     
        
        b)  If PTSD is diagnosed, the 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that PTSD was manifested 
during service.
        
        The VA examiner should offer a 
rationale for all opinions expressed, 
including the significance of any 
psychiatric symptomatology during 
service, and should also set forth 
reasons for agreeing or disagreeing with 
the opinion offered by Bruce Gottlieb 
L.C.S.W. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
and for bipolar disorder is warranted.  
If the benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



